Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1/18/2022 has been entered.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:  
The prior art of record fails to teach or render obvious the overall claimed invention of a clamp device for uniformly compressing a tissue, an organ, or a portion of the tissue or organ during minimally invasive surgery, comprising:  an elongate surface member that has a concave surface; a biocompatible deformable article that rests in a cradle formed by the concave surface member; and in combination with other structural limitation of the independent claims.  The prior art of Doty 3667471, Malecki 5656607, Whitlock 928011, Wonder 4311146, Emans 6464711, Hart 5782839, and Forgarty 3993076 fail to teach alone or in combination an elongate surface member that has a concave surface forming a cradle where a biocompatible deformable article rests.
The prior art of record fails to teach or render obvious the overall claimd invention of a clamp device for uniformly compressing a tissue organ, or portion of the tissue or organ during minimally invasive surgery, specifically the prior art of Doty 3667471, Malecki 5656607, Whitlock 928011, Wonder 4311146, Emans 6464711, Hart 5782839 and Fogarty 3993076 fails to teach a biocompatible inflatable balloon that will fill any voids where tissue or an organ or portion thereof is not contacted; and in combination with other structural limitations of the independent claim.  Instead Hart and Fogarty .

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL G MENDOZA whose telephone number is (571)272-4698. The examiner can normally be reached M-F, 9-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ELIZABETH HOUSTON can be reached on (571) 272-7134. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like 




Michael Mendoza
/M.G.M/Examiner, Art Unit 3771                                                                                                                                                                                                        

 /ELIZABETH HOUSTON/ Supervisory Patent Examiner, Art Unit 3771